Citation Nr: 1220281	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  04-40 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected right ankle disability from September 26, 2005 to April 28, 2008.

2.  Entitlement to a disability rating in excess of 20 percent for service-connected right ankle disability from April 28, 2008 to October 2, 2011.


REPRESENTATION

Veteran represented by:	David Anaise, Attorney at Law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to May 1976, from October 1981 to March 1984.  He also served in the National Guard with a period of active duty for training from August 1989 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for right ankle disability and awarded an initial disability rating of 10 percent, effective September 26, 2005.

In a March 2008 Board decision, the right ankle claim was remanded for further evidentiary development.  By a July 2008 rating decision, the disability rating assigned to the service-connected right ankle disability was increased to 20 percent from April 28, 2008.  The Veteran has not expressed satisfaction with the increased rating.  This case thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).  The VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in November 2008 and the matter was returned to the Board.

In April 2009, the Board again remanded the Veteran's right ankle claim for further development.  In a rating decision dated in December 2011, the RO assigned a total evaluation for the service-connected right ankle disability based upon surgery for a right below-the-knee amputation.  Review of the record, including the Veteran's claims file and his Virtual VA claims file, reveals that this total evaluation remains in effect.  Thus, the Board will not consider the propriety of the Veteran's disability rating for the service-connected right ankle disability beyond the October 2, 2011, effective date of the temporary total rating.

During the course of the claim, the Veteran has continued to describe an inability to retain employment due to his service-connected right ankle disability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total disability rating claim based on individual unemployability (TDIU) is part of an increased rating claim when raised by the record.  Thus, the question of TDIU will be addressed as part of the claim for a higher rating.  Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).


FINDINGS OF FACT

1.  Prior to October 2, 2011, the Veteran's service-connected right ankle disability was manifested by symptoms consistent with disability tantamount to malunion of the tibia and fibula with marked ankle disability.  

2.  From September 26, 2005 to October 2, 2011, the Veteran's service-connected right ankle disability did not preclude substantially gainful employment.


CONCLUSION OF LAW

From September 26, 2005, to October 2, 2011, the criteria for the assignment of a 30 percent disability rating, but no higher, for service-connected right ankle disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.15, 4.16, 4.71a (Diagnostic Code 5262) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 200 & West Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action needed to arrive at a decision as to the claims on appeal has been accomplished.  Through notice letters dated November 2004, December 2005, and December 2006, the RO notified the Veteran of the information and evidence needed to substantiate his claims.  Additionally, it should be noted that once the Veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case, which was done in this case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2011); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Consequently, a remand for further VCAA notification is not necessary.

The Board also finds that the November 2004, December 2005, and December 2006 notice letters satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that the RO would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters requested the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.  Consequently, a remand of these issues for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The evidence in the claims file includes VA and private treatment records, statements of the Veteran, and service records.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

Additionally, the Veteran was afforded VA examinations in June 2006 and April 2008, the reports of which are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are sufficient, as they are predicated on consideration of the private and VA medical records in the Veteran's claims file, as well as specific examination findings.  They consider the statements of the Veteran, and provide a rationale for the findings made, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

II. Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

In exceptional cases, where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to service-connected disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (2011).  The Court has held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The first step is to determine whether the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If so, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization.  If the first two steps have been satisfied, the third step is to refer the claim to the under Secretary for Benefits or the Director of the Compensation and Pension Service for determination of whether an extra-schedular rating is warranted.

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In cases where the original rating assigned is appealed, consideration must be given to whether the Veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 1119, 125-26 (1999).  In this case, consideration will be given to whether a higher rating for the service-connected right ankle disability is warranted at any point dating from the award of service connection, September 26, 2005, until the assignment of the temporary total evaluation on October 2, 2011.

The RO rated the Veteran's service-connected right ankle disability under Diagnostic Code 5271 (ankle, limited motion of).  In the July 2006 rating decision, the RO established service connection for residuals of right ankle fracture status-post open reduction and internal fixation at 10 percent from September 26, 2005.  As indicated above, the assigned rating was increased to 20 percent (the maximum rating under DC 5271) effective April 28, 2008.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  

The Board has considered the potential application of related Diagnostic Codes.  In that regard, as will be explained below, the medical evidence suggests disability tantamount to persistent malunion of the tibia and fibula from the date of service connection.  Moreover, the evidence does not show restricted motion of the right ankle that would equate to ankylosis and thereby warrant a higher rating pursuant to Diagnostic Code 5270 (ankle, ankylosis of); specifically, ankylosis or fixed position of the right ankle is not demonstrated by repetitive range of motion testing. Therefore, the Board finds that Diagnostic Code 5262 (tibia and fibula, impairment of) is appropriate to the Veteran's service-connected right ankle disability.

Under Diagnostic Code 5262, malunion of the tibia and fibula with moderate knee or ankle disability warrants a 20 percent evaluation; and malunion of the tibia and fibula with marked knee or ankle disability warrants a 30 percent evaluation.  A 40 percent evaluation is assigned when there is nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

The Board notes that terms such as "moderate" and "marked" are not defined in the Rating Schedule.  However, "marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  See Webster's New World Dictionary, Third College Edition (1988) at 828.  "Moderate" is defined as "of average or medium quality, amount, scope, range, etc."  Id. at 871.

Normal range of motion for the ankle is defined as follows:  dorsiflexion from zero to 20 degrees; and plantar flexion from zero to 45 degrees.  See 38 C.F.R. § 4.71, Plate I (2011).

As indicated above, the Veteran's service-connected right ankle disability has been assigned a 10 percent rating from September 26, 2005 (the effective date for the award of service connection) to April 28, 2008, and a 20 percent rating from April 28, 2008 to October 2, 2011.

After reviewing all the evidence of record under the rating criteria and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a finding of disability that equates to malunion with marked right ankle disability for the entire period from the date of the award of service connection, September 26, 2005, to the date of assignment of a total rating, October 2, 2011.  

The medical evidence shows that in January 2005 the Veteran was treated for a fractured right fibula.  His complaints of severe pain with moderate swelling were documented at that time.  See the VA treatment records dated February 2005 to March 2005.  Magnetic resonance imaging (MRI) obtained in June 2005 revealed a displaced fracture of the fibula and a possible fracture of the distal aspect of the tibia, laterally.  An open reduction with internal fixation was performed on the right ankle in July 2005 following findings suggestive of nonunion of the distal fibula fracture.  See the private treatment records dated July 2005.  VA treatment records dated in September 2005 show that the Veteran developed a staph infection of the right ankle in August 2005, which was treated intravenously.  X-rays dated in September 2005 showed "distal fibular fracture with plate and screws in place.  There is no evidence of loosening or breakage of the screws.  However, on the lateral view there is posterior displacement of the distal fragment."  See the VA treatment records dated September 2005.

The Veteran was afforded a VA contract examination in June 2006, which documented his complaints of pain and instability in the right ankle.  The Veteran reported that he "[wa]s not able to run, jump, squat, [or] go up and down stairs without assistance."  The VA examiner noted that although the Veteran's gait was limping, he did not require assistive devices at that time.  Range-of-motion findings demonstrated dorsiflexion to 15 degrees with pain and plantar flexion to 40 degrees with pain.  The examiner further noted that "[a]fter repetitive use, there is pain which is the major factor . . . there is fatigability, weakness, lack of endurance, and incoordination.  Without resorting to speculation, I cannot determine the additional limitation in degrees."

A VA orthopedic surgery consultation was conducted in August 2006, which reported that x-rays showed, "nonunion of the distal fibula . . . [The Veteran] has severe degeneration of the tibial talar joint with essentially complete loss of joint space.  He also has some mild lateral subluxation of the talus."  The Veteran was diagnosed with "posttraumatic arthropathy of the right ankle.  He also has a nonunion of the lateral malleolus, which may be an infected nonunion."  See the VA treatment records dated August 2006.

In his September 2006 notice of disagreement (NOD), the Veteran endorsed "increased difficulty and pain with ambulation since the date of the injuries to my right ankle."  He further stated that a walking cane, shoe inserts, and an ankle support/brace have also been prescribed."  VA treatment records dated in January 2007 and February 2007 documented the Veteran's complaints of instability in the right ankle and further noted that the Veteran used a cane to walk.  The January 2007 treatment record also referenced a July 2006 x-ray which demonstrated that the old fracture deformity of the distal fibula remained stable and unchanged; however, asymmetry of the ankle mortise with lateral subluxation of the talus was noted in relation to the tibia."

Another VA orthopedic consultation dated March 2007 noted that the Veteran was "wearing an ankle brace with some relief."  The treating physician further indicated that the Veteran "has decreased range of motion with dorsiflexion of 5 degrees; very little supination/pronation, and external/internal rotation.  He has plantar flexion of 15 degrees.  Neurovascularly intact.  Minimal effusion."  A diagnosis of "right ankle degenerative joint disease, status-post evidence of poorly-healed distal fibular fracture and asymmetry of the ankle mortise" was indicated at that time.  An August 2007 VA podiatry consultation noted the Veteran's report of chronic right ankle pain with ambulation and further indicated that he "denies recurrent ankle sprains, but he just feels unstable at both ankles."  A diagnosis of post-traumatic osteoarthritis of the right ankle was noted at that time.

On April 28, 2008, the Veteran was afforded another VA examination.  The examiner reviewed the Veteran's treatment records and conducted a full physical examination of the Veteran.  At the examination, the Veteran complained of loss of motion in his right ankle with "constant pain circumferentially."  No paresthesia in the foot was shown.  The Veteran reported that his right ankle required a support brace and a cane for ambulation.  He indicated that functionally he was able to stand for only 15 to 30 minutes and was unable to walk more than a few yards.  The examiner noted deformity of the right ankle with complaints of giving way, pain, stiffness, and weakness.  Instability, dislocation or subluxation, effusion, and locking episodes were not shown.  The VA examiner documented the Veteran's report of severe flare-ups of right ankle symptomatology every two to three weeks with "at least moderate loss of motion secondary to pain exacerbated by prolonged weightbearing or cold weather."  Range-of-motion testing revealed dorsiflexion to 15 degrees with pain and plantar flexion to 25 degrees with pain.  The examiner additionally noted that the Veteran had been scheduled for a right ankle fusion in April 2008 which was postponed as a result of a positive cocaine screen.

Following x-rays of the right ankle, the April 2008 VA examiner diagnosed the Veteran with right ankle disability "status-post lateral malleolar fracture with markedly abnormal talar tibial joint with residual scarring and loss of motion . . . Solid fusion of fibular fracture with perceived possible malunion on lateral view x-ray but no evidence of loose motion on physical exam.  There is no loose motion requiring use of a brace.  Brace is for support and comfort with ambulation."  The examiner then opined as to whether the Veteran's right ankle disability was demonstrative of nonunion or malunion.  He stated, "[o]verall, there appears to be a solid fusion presently of the fibula from previous fracture with some evidence on lateral view of partial malunion.  Residual healed fracture of lateral malleolus noted by radiologist to be 'slight' angulation."  The examiner further concluded "(1).  There is currently a possible malunion of the distal fibula based on x-rays, although this does not appear significant based on mostly solid fusion.  As this appears only on a lateral view, the radiologist['s] opinion is that it is less likely as not a significant malunion; (2).  There is no current detectable loose motion.  Veteran relies upon brace for stability, but not inherently required; (3).  Possible malunion distal fibula appears slight; (4).  Functional loss appears moderate based on limitation of motion."

Private treatment records dated in March 2010 document the Veteran's complaints of "significant pain" in his right ankle.  The treating physician noted that the Veteran "has an edematous ankle that is in valgus.  His x-rays show an anterior placed tibia on the foot almost near the talonavicular joint and screws are showing significant lucency around the edges of the screws in an anterior place where it is not catching most of the talus."  He was diagnosed with "a nonunion of the right ankle" at that time.

Private treatment records demonstrate that a right ankle fusion was performed in April 2010.  Although the Veteran's right ankle fusion was initially successful, his recovery was complicated by infection in June 2010.  However, aside from recurrent pain, no exacerbation of right ankle symptomatology was demonstrated.  See the private treatment records dated April 2010, May 2010, and June 2010.  As indicated above, the Veteran underwent a right below-the-knee amputation in October 2011 for which he is currently assigned a temporary total evaluation effective October 2, 2011.  See the VA treatment records dated October 2011.

Accordingly, based on the June 2006 and April 2008 VA examination reports and the Veteran's medical treatment records, the Board finds that, prior to October 2, 2011, a higher rating of 30 percent is warranted under Diagnostic Code 5262.  Specifically, the Veteran's service-connected right ankle disability was manifested by symptomatology equating to malunion of the tibia and fibula with marked right ankle disability.  VA and private treatment records demonstrate that the original distal fibula fracture sustained in January 2005, prior to service connection, did not properly heal and has resulted in a degenerative condition in the Veteran's right ankle.  A poorly healed, asymmetrical fracture of the distal fibula is supported by the evidence.  Moreover, the medical evidence shows impaired range of motion of the right ankle including dorsiflexion to 15 degrees with pain and plantar flexion to 40 degrees with pain.  See the VA contract examination dated in June 2006.  The Veteran has also complained of significant pain in his right ankle with demonstrable fatigability, weakness, lack of endurance, and incoordination.  Id.

The Board recognizes that nonunion of the distal fibula was suggested by VA treatment records dated in August 2006 and private treatment records dated March 2010.  Additionally, the August 2006 treatment record showed plantar flexion to 60 degrees, which is beyond the normal arc.  See 38 C.F.R. § 4.71 (Plate II).  However, the competent medical evidence does not support a finding of loose motion which is required for the assignment of a higher rating under Diagnostic Code 5262.  Moreover, the medical evidence does not show that the Veteran's right ankle disability necessitated a brace for loose motion, but rather that he wore the brace for the purpose of support only.  See the VA examination report dated April 2008.  The Board thus concludes that, for the period prior to October 2, 2011, the Veteran's right ankle disability warranted no more than a 30 percent evaluation under that Diagnostic Code.

In support of his claim, the Veteran has submitted statements describing the daily pain he experiences.  The Board recognizes that the Veteran is competent to report on what he sees and feels.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Nonetheless, the Board finds more persuasive the opinions provided by the VA examiners regarding the severity of the Veteran's disability, as the VA opinions are based on a review of the evidence and the Veteran's assertions, and because of the examiners' expertise.  Moreover, the 30 percent rating contemplates marked ankle disability, which is a rating higher than that allowed for limited motion of the ankle under the rating schedule.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Consequently, a higher schedular rating may not be awarded based on functional losses tantamount to limited motion.  (As already noted, loss motion requiring a brace has not been demonstrated.)  See Johnson v Brown, 9 Vet. App. 7, 11 (1996); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

For all the foregoing reasons, the Board finds that the Veteran's right ankle disability claim does not warrant a rating in excess of 30 percent.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claim for a rating higher than 30 percent, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Accordingly, the Board finds that an initial schedular rating of 30 percent, but no higher, for service-connected right ankle disability is warranted from September 26, 2005, to October 2, 2011.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5262.

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2011).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the Veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining whether there is a single service-connected disability rated as 60 percent, disabilities of a common etiology or a single accident are considered as one disability.  § 4.16(a).

In addition, TDIU may be awarded on an extra-schedular basis if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), but is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual unemployability must be determined without regard to any non-service-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see also 38 C.F.R. § 4.19 (2011) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As indicated above, the Veteran has raised the issue of TDIU based on the disabling effects of his service-connected right ankle disability, which is now rated as 30 percent from September 26, 2005, to October 2, 2011.  (As indicated above, a total evaluation is currently assigned from October 2, 2011.)  

The Veteran has not raised any argument that his other service-connected disabilities have had such an effect on him.  Rather, his assertions of TDIU pertain specifically to his right ankle claim.

The Court has stated that in order for a Veteran to prevail on a claim for a TDIU under 38 C.F.R. § 4.16(b), the record must reflect some factor that takes his case outside of the norm.  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disability and the Veteran's employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

In this regard, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) addressed the matter of extraschedular ratings when it reviewed and affirmed the Court's Thun decision.  In Thun, the Federal Circuit expressly stated that "only the Under Secretary [for Benefits] and the [Compensation and Pension] Director have the authority to award an extraschedular rating."  Thun, 572, F.3d at 1370.  The Federal Circuit found that, at a minimum, the ROs and the Board were intended to play some role in evaluating a claim for an extraschedular rating.  Id.  However, "[p]ermitting the regional offices and the Board to issue a 'field station submission' in which they recommended extraschedular consideration still reserves to the Under Secretary and the Director the ultimate authority to 'approve' those recommendations based on whether the Veteran should receive an extraschedular rating 'to accord justice.'"  Id.

The Federal Circuit, in fact, stated that the Court held that "while the Under Secretary for Benefits and the Director of Compensation and Pension Services are the only individuals authorized to assign an extraschedular rating, [ROs] and the Board may conduct initial screening of disability claims and may refer . . . only those claims that meet two of the three regulatory criteria for extraschedular consideration."  Thun, 572 F.3d at 1367 (citing Thun, 22 Vet. App. at 111).  Lastly, the Federal Circuit stated that its interpretation did not restrict the opportunity for judicial review.  "If the regional office of the Board makes factual findings adverse to the claimant with regard to the extraschedular claim, those findings will be reviewable by the Veterans Court . . . just as would be the case if those findings were made by the Under Secretary or the Director."  Thun, 572 F.3d at 1371.

Given the Federal Circuit's interpretation of the extraschedular provisions of 38 C.F.R. § 3.321(b), only the Compensation and Pension Director or the Under Secretary for Benefits have the authority to award an extraschedular rating.  The Board possesses no such authority, be it in the first instance or any instance.  Thus, pursuant to Thun, the question currently before the Board is limited to whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate-and specifically, in the context of the TDIU question, whether the Veteran was unable to secure and follow substantially gainful employment because of his right ankle for the period in question.

In this matter, the evidence of record does not reflect that the Veteran's right ankle disability has impacted his employability beyond what is contemplated by the schedular rating assigned.  The significant amount of medical evidence of record does not record any problems or interference with work, or obtaining work that is caused by the Veteran's right ankle disability.  Thus, there is no basis to refer the Veteran's case for consideration of an extraschedular evaluation.

To that end, the Board notes that the Veteran was employed as a nurse from 1990 to 1999, then he went back to college to study safety management and graduated in 2005.  See the VA psychosocial assessment dated September 2008.  The Veteran then worked in temporary jobs in safety until 2007 when he moved to Arizona and subsequently "found it difficult to find employment due to certification requirements."  Id.  The Veteran reported that he then became unable to work due to a nonservice-connected shoulder injury.  Id.  He now argues that his right ankle disability made him unemployable.  There is simply no probative medical evidence in the file to support a conclusion that his service-connected right ankle disability alone made him unemployable.  In particular, the Board notes that the medical evidence of record demonstrates that the Veteran had a history of drug abuse and homelessness dating from 2007.  See the VA treatment records dated September 2007, October 2008 and April 2008.

Although the Veteran exhibited significant right ankle symptomatology including limited motion and pain, the severity of his symptoms is specifically contemplated by the disability rating assigned for the period from September 2005 to October 2011.  38 C.F.R. §§ 4.40, 4.45.  Specifically, the right ankle pain the Veteran experienced, including on repetitive motion and during flare-ups as discussed above, is accounted for by the assigned rating.  The June 2006 and April 2008 VA examiners in this case specifically addressed the pain in the range-of-motion studies, and the ratings contemplate it.  38 C.F.R. §§ 4.40, 4.45.  Moreover, where 2, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v Brown, 9 Vet. App. 7, 11 (1996); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun, 22 Vet. App. at 115-16.  As the Veteran does not satisfy the criteria for a TDIU rating under 4.16(a) and his right ankle disability is not such as to warrant consideration of an extraschedular rating under 38 C.F.R. § 4.16(b), his claim must be denied.


ORDER

Entitlement to an evaluation of 30 percent for right ankle disability from September 26, 2005, to October 2, 2011 is granted, subject to law and regulations governing the payment of monetary benefits.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


